Mr. Justice Thompson, delivered the opinion of the court. 4. Intoxicating liquors, § 256*—when instruction in action for damages for assault by intoxicated person properly modified. In an action for an assault on a deputy sheriff by an intoxicated' person, which was claimed by the defendants to have been made in self-defense, an instruction which told the jury that if they believed from the evidence that plaintiff unlawfully pulled a revolver on A, the person committing the alleged assault, so as to cause said A to fear he was about to receive bodily harm, etc., held properly modified by substitution for the word “unlawfully” the words “while not in the reasonable discharge of his duties as a deputy sheriff,” where A knew the plaintiff was a deputy sheriff.